     Case: 1:19-cv-01474 Document #: 50 Filed: 08/03/20 Page 1 of 4 PageID #:178



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

LUCY FONSECA-BRADFORD,                                  )
                                                        )
                                Plaintiff,              )
                                                        )
                v.                                      )       No. 19-cv-1474
                                                        )
DUPAGE COUNTY ELECTION                                  )       Judge Sharon Johnson Coleman
COMMISSION, DUPAGE COUNTY CLERK,                        )
as successor of DUPAGE COUNTY                           )
ELECTION COMMISSION, and                                )
MICHAEL STACHNIAK,                                      )
                                                        )
                                Defendants.             )

                          MEMORANDUM OPINION AND ORDER

        Plaintiff Lucy Fonseca-Bradford (“Bradford”) brings this action against the DuPage County

Election Commission, the DuPage County Clerk (together, “DuPage”), and Michael Stachniak.

Bradford alleges sexual harassment and retaliation under Title VII of the Civil Rights Act of 1964,

42 U.S.C. § 2000e, et seq., and 42 U.S.C. § 1983. She also asserts a state-law battery claim against

Stachniak. Before the Court is Stachniak’s motion to dismiss counts I and IV of the complaint

pursuant to Federal Rule of Civil Procedure 12(b)(6). For the reasons discussed below, the motion

is granted in part and denied in part.

Background

        The Court assumes familiarity with the facts as set forth in its order addressing the motion

to dismiss filed by DuPage. See Fonseca-Bradford v. DuPage Cty. Election Comm’n, 2020 WL 1166084

(N.D.Ill. Mar. 11, 2020). As relevant to the instant motion, Bradford began working for DuPage in

2015 and was promoted to “Voting Supervisor” two years later. In her new position, she worked

closely with Stachniak, who was an IT technician. On occasions prior to February 2018, Stachniak

acted inappropriately toward Bradford, and on February 2, 2018, he grabbed her right buttock as she
     Case: 1:19-cv-01474 Document #: 50 Filed: 08/03/20 Page 2 of 4 PageID #:179



stood near him. Bradford submitted a formal complaint and was told that there had been other

instances of Stachniak making “sexually motivated comments” or engaging in inappropriate conduct

with other DuPage employees. In July 2018, Stachniak’s wife, Jessica, was assigned as Bradford’s

manager. Jessica “micromanaged” Bradford, but not the other employees she managed. On

November 3, Bradford was discharged although she had never been subject to any discipline until

after she complained about Stachniak.

        On February 28, 2019, Bradford filed this lawsuit, asserting a Title VII sexual harassment

claim against DuPage and Stachniak (count I), a Title VII retaliation claim against DuPage (count

II), a section 1983 equal protection claim against DuPage and Stachniak (count III), and a state-law

battery claim against Stachniak (count IV). Stachniak now moves to dismiss counts I and IV against

him for failure to state claims upon which relief can be granted.

Legal Standard

        A motion to dismiss under Rule 12(b)(6) tests the sufficiency of the complaint, not its

merits. See Camasta v. Jos. A. Bank Clothiers, Inc., 761 F.3d 732, 736 (7th Cir. 2014). In considering

dismissal of a complaint, the Court accepts all well-pleaded factual allegations as true and draws all

reasonable inferences in favor of the plaintiff. Erickson v. Pardus, 551 U.S. 89, 94, 127 S.Ct. 2197, 167

L.Ed.2d 1081 (2007) (per curiam); Trujillo v. Rockledge Furniture LLC, 926 F.3d 395, 397 (7th Cir.

2019). To survive a motion to dismiss, a plaintiff must “state a claim for relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007). A

complaint is facially plausible when the plaintiff alleges “factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009).




                                                    2
     Case: 1:19-cv-01474 Document #: 50 Filed: 08/03/20 Page 3 of 4 PageID #:180



Discussion

        Stachniak moves to dismiss the claim against him in count one of Bradford’s complaint

arguing that because he was an IT technician, he was not an “employer” for purposes of Title VII.

Bradford has conceded in her response brief that Stachniak cannot be held individually liable under

Title VII. The Court agrees, see Passananti v. Cook Cty., 689 F.3d 655, 677 (7th Cir. 2012) (citing

Williams v. Banning, 72 F.3d 552, 555 (7th Cir. 1995). Thus, Stachniak, in his individual capacity, is

dismissed from count I of the complaint.

        Next, Stachniak argues that Bradford’s state-law battery claim in count IV must be dismissed

because it was not filed within the one-year statute of limitations pursuant to Illinois’s Tort

Immunity Act (the “TIA”). See 745 ILCS 10/8-101 (an action must be brought “within one year

from the date that the injury was received or the cause of action accrued”). Count IV alleges, inter

alia, that “[o]n February 2, 2018, Stachniak grabbed Bradford on or about her right buttock,” and

that Stachniak’s conduct was “willful and wanton and done in reckless indifference to Bradford’s

rights.” (Dkt. 1 at 9.) Bradford contends that the TIA does not apply to Stachniak because the TIA

applies to public employees only for actions taken within the scope of their employment, and the

battery alleged here falls outside the scope of Stachniak’s employment as an IT technician.

Consequently, Bradford asserts, the standard two-year statute of limitations applies to her battery

claim. See 735 ILCS 5/13-202 (actions for damages for an injury to the person “shall be commenced

within two years next after the cause of action accrued”).

        For the TIA to apply to public employees, the alleged actions must have been taken within

the scope of their employment. Bagent v. Blessing Care Corp., 862 N.E.2d 985, 993 (Ill. 2007). Illinois

courts have consistently held that acts of sexual assault, misconduct, and harassment are outside the

scope of employment as a matter of law. See Krause v. Turnberry Country Club, 571 F.Supp.2d 851, 864

(N.D. Ill. 2008) (collecting cases). Based on the facts as alleged by Bradford, it is not necessary for


                                                    3
     Case: 1:19-cv-01474 Document #: 50 Filed: 08/03/20 Page 4 of 4 PageID #:181



the Court to discuss the factors used to determine whether Stachniak’s conduct was committed

within the scope of his employment with DuPage. See Copeland v. Cty. of Macon, 403 F.3d 929, 932

(7th Cir. 2005). The Court concludes that the TIA does not apply to Bradford’s claim of sexual

battery and that this claim is timely under the two-year statute of limitations. Accordingly, the Court

denies Stachniak’s motion to dismiss count IV of the complaint.

        Finally, the Court notes Bradford’s allegation, asserted in support of her section 1983 claim

in count III, that “Stachniak was acting within the scope of his employment as duly appointed

employee of DuPage.” (Dkt. 1 at 8.) The Court recognizes that Bradford has taken contrary legal

positions in counts III and IV of her complaint, and therefore grants Bradford leave to file an

amended complaint to cure, if possible, the inconsistency of the allegations contained in those

counts. See Runnion v. Girl Scouts of Greater Chi. & Nw. Ind., 786 F.3d 510, 518 (7th Cir. 2015) (there is

a “presumption in favor of giving plaintiffs at least one opportunity to amend.”).

Conclusion

        Based on the foregoing, the Court grants in part and denies in part Stachniak’s Rule 12(b)(6)

motion to dismiss [30]. Bradford may file an amended complaint within 21 days of entry of this

Memorandum Opinion and Order.

IT IS SO ORDERED.

Date: 8/3/2020
                                                Entered: _____________________________
                                                         SHARON JOHNSON COLEMAN
                                                         United States District Judge




                                                    4
